Title: To James Madison from Volney, 19 July 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Madison, James


MonsieurFederal City 19 juillet 1797
Me Voici depuis peu de jours beaucoup rapproché de Vous; et deja il me Serait difficile de rester a cette distance Sans aller Vous rendre une Visite; mais cela me deviendra absolument impossible, avec l’engagement que j’ai pris d’aller passer quelques jours près de Mr jefferson: je n’ai point oublié celui que Vous me prescrivites au moment de Votre depart, de Vous prévenir du tems où je desirerais de Me rendre chez Vous: Mais comme Mon Voyage à Monticello dépend d’une reponse de Mr jefferson à qui j’écris, je ne puis determiner Ma route que d’après Sa reponse. J’apperçois Seulement que je ne puis partir avant le 5 ou 6 aout; et que Mon retour Sera probable et peut etre necessaire Vers la Mi Septembre: je Vous prie done Monsieur de Vouloir bien Me designer le tems qui dans cet întervalle Vous Sera le Moins incommode; et je dois Vous observer, que Ma Visite Ne pourra etre aussi courte que Mon passage de l’année derniere, parce qu’outre le desir de Voir Votre famille et Votre plantation, j’aurai celui de Vous demander la communication de ce que Vous connaissez de Memoires sur la Metereologie et l’état physique des Etats-unis. Du reste, pour Vous rassurer, je dois Vous dire que je Ne serai pas Mr Mazzeï, et qu’êtant très ami de Ma liberté et de Mon independance, je suis tout a faît ami de l’independance de la liberté des autres, Surtout de ceux qui ont la bonté de Me recevoir dans leur Maison: toute reponse de Votre part Me parviendra ici ou plutot à Georgetown post office. Permettez-Moi d’offrir Mes civilités a Votre respectable famille et Veuillez agreer L’assurance de L’estime distinguée et de l’attachment avec lesquels j’ai L’honneur d’etre Monsieur Votre très humble serviteur
Volney
 
Translation
SirFederal City 19 July 1797
In just a few days I have gotten closer to you, and already it will be difficult for me to stay so close without coming to visit you; but this will be absolutely impossible for me because of the arrangement that I have made to spend several days with Mr. Jefferson. I have not forgotten that you asked me when you left to warn you when I would like to come for a visit. As my trip to Monticello, however, depends on a reply from Mr. Jefferson to whom I am writing, I cannot determine my itinerary until I receive his answer. I know only that I cannot leave here before 5 or 6 August and that my return will probably, and might necessarily, be about mid-September. I ask you therefore to designate a time within that period which will be the least inconvenient to you. I must tell you that my visit cannot be as short as my passage last year, because besides the desire to see your family and your plantation, I will want to ask you what you know of the weather and physical state of the United States. For the rest, to reassure you, I have to tell you I will not be Mr. Mazzei, and as I am a great friend of my liberty and my independence, I am entirely a friend to the independence [and] the liberty of others, especially those who have the goodness to receive me in their homes. Your answer will find me here or better still at the Georgetown post office. Permit me to offer my regards to your respectable family, and please accept the assurance of the esteem and attachment with which I have the honor to be Sir your very humble servant
Volney
